Order entered October 5, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-01237-CR

                           RYAN DEWAYNE NORRIS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 195th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F-1400222-N

                                           ORDER
         Appellant was convicted of tampering with physical evidence in May of 2014 and placed

on community supervision. The State later moved to revoke appellant’s community supervision.

In October 2017, the trial court granted the State’s motion, but used the wrong form in rendering

judgment. The judgment is on the form titled, “Judgment Adjudicating Guilt,” instead of on the

appropriate form titled, “Judgment Revoking Community Supervision.” See STANDARDIZED

FELONY JUDGMENT FORMS, http://www.txcourts.gov/rules-forms/forms/ (last visited October 2,

2018).


         On August 29, 2018, we ordered the trial court to enter a corrected judgment revoking

community supervision and abated the appeal to allow the trial court to comply. On September
28, 2018, we received a supplemental clerk’s record containing a judgment nunc pro tunc. In that

document, the trial court ordered, “SAID JUDGMENT IN THE ABOVE NUMBERED CAUSE

IS HEREBY AMENDED TO READ THAT JUDGMENT REVOKING COMMUNITY

SUPERVISION [sic].” This change does not correct what is wrong with the substance of the

October 2017 judgment, including the following:

          The judgment includes the inapplicable term “Plea to Motion to Adjudicate,” rather

           than the term “Plea to Motion to Revoke.”

          It fails to include the “Original Punishment Assessed.”

          The judgment incorrectly states that the trial court previously made no finding of guilt

           and rendered no judgment.

          The judgment does not reflect that appellant was previously convicted of the offense

           and that his community supervision was revoked.

       Accordingly, this Court ORDERS the trial court to enter a corrected judgment using a

form appropriate for a judgment revoking community supervision. We ORDER the trial court to

transmit a supplemental clerk’s record containing the corrected judgment to this Court no later

than October 19, 2018. Time is of the essence. This appeal was submitted on October 3, 2018,

and cannot proceed with an incorrect judgment. See TEX. R. APP. P. 44.4(a); see Felder v. State,

No. 03-00706-CR, 2014 WL 3560426, at *1 (Tex. App.—Austin July 18, 2014, no pet.) (per

curiam) (mem. op., not designated for publication).

       This appeal is ABATED to allow the trial court to comply with this order. The appeal
shall be reinstated TWENTY DAYS from the date of this order or when we receive the

supplemental clerk’s record, whichever is earlier.




                                                     /s/   LANA MYERS
                                                           PRESIDING JUSTICE